If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



GINA KOZLOWSKI, COLETTE ROSATI, and                                UNPUBLISHED
TAXPAYERS UNITED MICHIGAN                                          August 20, 2019
FOUNDATION,

              Petitioners-Appellants,

v                                                                  No. 346029
                                                                   Oakland Circuit Court
CHARTER TOWNSHIP OF WATERFORD,                                     LC No. 2018-168288-AW

              Respondent-Appellee.


Before: BECKERING, P.J., and SAWYER and CAMERON, JJ.

PER CURIAM.

        Petitioners seek to invalidate a voter-approved ballot question that levies a special
assessment on all non-exempt real property in Waterford Township to provide additional funding
to the Township’s police and fire departments. Petitioners appeal the trial court’s order denying
their emergency ex parte application for leave to file a quo warranto complaint that sought to
void the election results of the ballot question. We affirm.

      At the August 7, 2018 primary election, the residents of respondent, Charter Township of
Waterford (the Township), voted in favor of the following ballot proposal:

            SPECIAL ASSESSMENT FOR POLICE AND FIRE DEPARTMENTS

       Should the Charter Township of Waterford raise money to equip, maintain, and
       operate the Township Police and Fire Departments by annual special assessment
       levies of up to 2.95 mills ($2.95 per $1,000.00 of taxable value) on all real
       property in the Township that is not exempt from property taxes, for a period of
       12 years, with the levies to be from 2018 to 2029 to provide funding for the 2019
       to 2030 calendar years, and the first 0.425 mills levied in any year dedicated and
       only usable for the purchase of equipment for the Police and/or Fire Departments?
       If approved and fully levied in December 2018, the revenue from this special
       assessment collected in the first year would be $6,032,094.00.



                                               -1-
Approximately a month after the residents voted in favor of the special assessment, petitioners
filed an emergency ex parte application for leave to file a complaint for writ of quo warranto
pursuant to MCL 600.4545. The trial court held a show cause hearing and ultimately denied
petitioners’ application for leave to file their quo warranto complaint, concluding that petitioners
had “failed to allege any facts that would support a finding that the error alleged was material
such that it might have affected the outcome of the election.” Petitioners now appeal and argue
that the trial court erred in denying their application for leave to file a complaint for writ of quo
warranto challenging the special assessment district (SAD) vote. Petitioners argue that the SAD
vote was invalid because it was not held at a general election or a special election as required
under MCL 41.801(3). We disagree.

        “A court’s decision whether to grant or deny an application for leave to proceed by quo
warranto is reviewed for an abuse of discretion.” Barrow v Detroit Mayor, 290 Mich App 539,
539; 802 NW2d 658 (2010). “An abuse of discretion occurs only when the trial court’s decision
falls outside the range of reasonable and principled outcome[s].” Id. (citation and quotation
marks omitted). “Questions of law, including questions of statutory interpretation, are reviewed
de novo on appeal.” Risk v Lincoln Charter Twp Bd of Trustees, 279 Mich App 389, 396; 760
NW2d 510 (2008).

        “Under MCL 600.4545(1), a lawsuit in the nature of a quo warranto action may be
brought ‘whenever it appears that material fraud or error has been committed at any election in
such county at which there has been submitted any constitutional amendment, question, or
proposition to the electors of the state or any county, township, or municipality thereof.’ ” Salem
Springs, LLC v Salem Twp, 312 Mich App 210, 216-217; 880 NW2d 793 (2015), quoting MCL
600.4545(1). “The purpose of such an action is to test the validity of the election itself, and to
succeed requires a showing of fraud or error that might have affected the outcome of the
election.” Salem Springs, LLC, 312 Mich App at 216-217 (quotation marks and citation
omitted.) “A trial court properly denies an application to proceed by quo warranto when the
application fails to disclose sufficient facts and grounds and sufficient apparent merit to justify
further inquiry.” Hanlin v Saugatuck Twp, 299 Mich App 233, 238; 829 NW2d 335 (2013).

       “MCL 41.801 permits a township, with approval of the electorate, to impose a special
assessment to finance the general operation of its [police and] fire department.” Niles Twp v
Berrien Co Bd of Comm’rs, 261 Mich App 308, 317; 683 NW2d 148 (2004). The relevant
enabling language of MCL 41.801(3) provides:

       The question of raising money by special assessment may be submitted to the
       electors of the township or townships by the township board, or township boards
       acting jointly, at a general election or special election called for that purpose by
       the township board or township boards. The question of raising money by special
       assessment must be submitted by the township board, or township boards acting
       jointly, if in the affected township, or in each of the affected townships, the
       owners of 10% of the land to be made into a special assessment district petition
       the township board or boards. [Emphasis added.]

When considering the definitions of “special election” and “election” under the current Michigan
Election Law, MCL 168.1 et seq., we conclude that the plain language of MCL 41.801(3)

                                                 -2-
permits such ballot questions to be decided at a primary election. The Township argues that it
did not violate MCL 41.801(3) because, when reading the relevant provisions of the Michigan
Election Law, the SAD ballot question was voted on at a special election as part of the primary
election. We agree.

        “[I]t is a well-settled rule of law that, when construing a statute, a court must read it as a
whole.” Apsey v Mem Hosp, 477 Mich 120, 130; 730 NW2d 695 (2007). “If the language is
unambiguous, the Legislature is presumed to have intended the meaning clearly expressed, and a
court must enforce the statute as written.” Hanlin, 299 Mich App at 241. “The fair and natural
import of the words used in the statute governs.” Id. “When interpreting law governing
elections, we must construe the statutes as far as possible in a way which prevents the
disenfranchisement of voters through the fraud or mistake of others.” Attorney General v Bd of
State Canvassers, 318 Mich App 242, 250; 896 NW2d 485 (2016) (citation and quotation marks
omitted).

        To determine whether the ballot question was voted on at a “special election” for
purposes of satisfying MCL 41.801(3), we must look to the definitions found in Michigan’s
election law scheme. Under MCL 168.4(f), “ ‘[s]pecial election’ means an election to elect an
individual to, or nominate an individual for, a partial term in office or to submit a ballot question
to the electors.” Under MCL 168.2(e),1 “ ‘[e]lection’ means an election or primary election at
which the electors of this state or of a subdivision of this state choose or nominate by ballot an
individual for public office or decide a ballot question lawfully submitted to them.” Thus, a
special election may be held at a primary election in order “to submit a ballot question to the
electors.” In this case, the ballot question was submitted for a vote at the primary election, and
for purposes of the ballot question, the election qualified under MCL 41.801(3) as a special
election held for the purpose of voting on a special assessment for the police and fire
departments.

        As further support for this conclusion, pursuant to MCL 168.641(3), “a special election
shall be held on a regular election date.” MCL 168.641(1) provides, in relevant part:

       (1) Except as otherwise provided in this section, an election held under this act
       shall be held on 1 of the following regular election dates:

       (a) The May regular election date, which is the first Tuesday after the first
       Monday in May.

       (b) The August regular election date, which is the first Tuesday after the first
       Monday in August.

       (c) The November regular election date, which is the first Tuesday after the first
       Monday in November.


1
 MCL 168.2 was amended on December 28, 2018. The definition of “election” is now MCL
168.2(g).


                                                 -3-
       (d) In each presidential election year when a statewide presidential primary
       election is held, the date of the statewide presidential primary election as provided
       in section [MCL 168.613a].

Given the requirements of MCL 168.641(3), a special election must necessarily be held during a
regular election date, such as a general or primary election. Thus, in light of the definitions
under MCL 168.4(f) and MCL 168.2(e), in addition to the mandatory election dates under MCL
168.641, the Township had the authority to submit the SAD ballot proposal to the voters on the
primary election date.

        Petitioners agreed in the trial court that the Waterford Township Board of Trustees (the
Township Board) could have called for a special election at the primary election. Petitioners
argue, however, that it failed to do so, and because the Township Board specifically approved the
ballot question for placement on the “primary election ballot,” it failed to call a special election
for the purpose of submitting the SAD vote to the electors. The Township, however, argues that,
despite the fact that the term “special election” was not written on the SAD resolution, the ballot
proposal functioned as a special election because the Township Board abided by the
requirements for a special election as set forth by Michigan Election Law.

       MCL 168.358a provides the following:

       The township board of a township may call a special election to be held in the
       township for the purpose of submitting a ballot question to the electors of the
       township. A special election shall be held on a regular election date. Notice of
       the special election shall be given in the same manner required by [MCL
       168.653a].

       MCL 168.653a provides, in part:

       (1) On receipt of the notice from the county clerk pursuant to section [MCL
       168.652], the clerk of each city and township shall give notice of the time and
       place at which the election is to be held, the offices to be filled, and the proposals
       to be submitted to the voters. The notice shall be published in a newspaper
       published, or of general circulation, in the city or township. A caption or brief
       description of the proposal or proposals along with the location where an elector
       can obtain the full text of the proposal or proposals shall be included in the notice.
       The publication shall be made not less than 7 days before the election. . . .

        Pursuant to MCL 168.358a, the ballot question was submitted to the voters during a
regular election date as provided by MCL 168.641(1). Moreover, on July 21, 2018, a notice of
election was published, including the time and place at which the August 7, 2018 election would
take place; the notice stated that the proposal for the “Special Assessment for Police and Fire
Departments” would be included on the ballot. The notice provided a telephone number to
contact and a website to visit in order to obtain the full text of the proposal as required by MCL
168.653a. The notice was published in the Oakland Press as well as on their website. On July
26, 2018, a town hall meeting was held for the purpose of discussing the SAD ballot question.



                                                -4-
        The Township concedes that the Township Board did not expressly label the notice a
“special election” for the purpose of submitting this SAD ballot question, nor did the published
notice or resolution state that a special election was to be held. Instead, the Township Board
submitted the ballot question to voters on the primary election ballot. Nonetheless, considering
the definitions of “election” and “special election,” the requirements that a special election be
held on a regular election day, and the fact that the Township Board complied with the
requirements for holding a special election under MCL 168.653a, no error occurred.

        Even if the Township Board erred in failing to properly call a special election in order to
submit the SAD ballot question to the voters, petitioners were required to show material fraud or
error that might have affected the outcome of the election to succeed in an action for quo
warranto. Salem Springs, 312 Mich App at 216-217. A circuit court “properly denies an
application to proceed by quo warranto when the application fails to disclose sufficient facts and
grounds and sufficient apparent merit to justify further inquiry.” Hanlin, 299 Mich App at 238.
In petitioners’ emergency ex parte application for leave to file a writ of quo warranto,
petitioners’ primary allegation that the outcome of the election might have been different was
that more voters likely would have voted in the November general election, and therefore, the
ballot proposal may have been defeated. This allegation is speculative, and petitioners again fail
to set forth sufficient facts to warrant further inquiry; therefore, the circuit court did not err in
concluding that petitioners had failed to allege sufficient facts to support a finding that a material
error might have affected the outcome of the election.

       Affirmed.



                                                              /s/ Jane M. Beckering
                                                              /s/ David H. Sawyer
                                                              /s/ Thomas C. Cameron




                                                 -5-